MEMORANDUM **
Tariq Ahmad appeals pro se from the district court’s judgment dismissing this action under Federal Rule of Civil Procedure 41(b) after Ahmad’s corporation was substituted for Ahmad as the plaintiff and failed to retain counsel to represent it. We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part and dismiss in part.
Under the invited error doctrine, Ahmad cannot challenge the district court’s substitution order because he requested that the court allow him to make the substitution. See Sovak v. Chugai Pharm. Co., 280 F.3d 1266, 1270 (9th Cir.) (explaining that one may not complain on appeal about errors for which he is responsible), amended on other grounds, 289 F.3d 615 (9th Cir.2002).
We lack jurisdiction to consider the claims that Ahmad raises on behalf of the corporation because, assuming the notice of appeal indicates the corporation’s intent to appeal, the corporation has not retained counsel to represent it. See D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir.2004).
Ahmad’s remaining contentions are unpersuasive.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.